Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II in the reply filed on 8/25/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
The requirement between Groups I and II is deemed proper and is therefore made FINAL.
Further, upon reconsideration, the Examiner has withdrawn the requirement for species election.

Claim Status
Claims 2-4, 6-15, 17-23 are pending.
Claims 1, 5, 16 are cancelled.
Claims 2-4, 6-15, 17-23 are under examination.
Priority
The instant application, filed 03/25/2019 Claims Priority from Provisional Application 62647082, filed 03/23/2018.

Information Disclosure Statement
The Examiner has considered the references provided in the 1/31/22 Information Disclosure Statement, except as crossed through, and provides a signed and dated copy of such herewith. 

Claim Objections
Response to Arguments
Applicant’s arguments, see page 8, filed 2/2/22, and claim amendment, with respect to the objection to claim 22 have been fully considered and are persuasive.  The objection to claim 22 has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Response to Arguments
Applicant’s arguments, see page 8, filed 2/2/22, and claim amendments, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, indefiniteness rejection of claims 9 and 23 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of claim amendments.

Claims 2-4, 6-15, 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is rejected for the following reason:
1. It is unclear whether the SAPs that “consist of” a sequence of amino acid residues conforming to one or more of Formulas I-XII can, or cannot, include modifications such as N-terminal and C-terminal modifying groups, such as acyl at the N-terminus, or an -NH2 at the C-terminus.  These are described and routinely added, such as for protection or other reasons, and are described in the application as filed, see page 13 lines 1-19, however given the amendment to “consist of” it is unclear whether SAPs with such or other modifications are within or outside the scope of what is claimed.
The Examiner additionally notes that Applicant, page 13 of 2/2/22 Remarks, has stated that Liu’s RADA16-I “is the same peptide sequence” as instant SEQ ID NO:1, however it is the Examiner’s understanding that RADA16-I includes N- and C-terminal acyl and NH2, respectively. This further confuses what is encompassed by the claims that include “consist of.”
Claims 2-4, 6-11, 13-15, 17-23 depending from claim 12 also are rejected on this basis.
Claim 2 additionally is rejected because it is unclear how a self-assembling peptidomimetic can consist of only the amino acid residues arginine, lysine, aspartic acid, and glutamic acid as set forth in claim 2 as amended.  These by themselves, as required by “consist of”, do not form peptidomimetic structures. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Response to Arguments
Applicant’s arguments, see pages 8-13, filed 2/2/22, and claim amendments, with respect to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description rejection of claims 2-4, 6-15, 17-23 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of claim amendments.

Claims 2-4, 6-15, 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended claim 12 to include, “wherein the self-assembling peptides or self-assembling peptidomimetics consist of a sequence of amino acid residues conforming to one or more of Formulas I-XII: …”, followed by formulas taken from claim 2.
The Examiner has searched the application as filed, and has not found support for the limiting to “consist of”.  This would be interpreted to mean that the claim “excludes any element, step, or ingredient not specified in the claim” MPEP 2111.03 II. In contrast, the specification teaches multiple additions at one or both ends of the formulae sequences, or elsewhere, see for example page 13, lines 1-19.  As such, the broadest reasonable interpretation of the “have” formerly in claim 2, followed by listed formulae, is that they can include additional modifications.  Neither this nor any other part of the application as filed supports the amendment to limit the SAPs to “consist of” the sequences of the listed formulae.
Claims 2-4, 6-11, 13-15, 17-23 depending from claim 12 also are rejected on this basis.

Claim Rejections - 35 USC § 102
Response to Arguments
Applicant’s arguments, see pages 13-16, filed 2/2/22, and claim amendments, with respect to the rejection(s) of under 35 USC 102 as anticipated by Liu for claims 3, 4, 6, 7, 9, 12, 15, 18, 20, 21, 23, by Anson as evidenced by Davis and Stopper for claims 2-9, 12, 20 and 23 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s claim amendments.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2, 3, 4, 6-10, 12, 15, 17, 20, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9789157, inventors Ellis-Behnke at al., issued 10/17/17, (EBIDS, supplied in 1/31/22 IDS).
Claim 12 is directed to a method for reducing or preventing one or more listed symptoms of inflammation in a subject in need thereof by applying to or implanting into the subject a composition comprising self-assembling peptides (SAPs) or self-assembling peptidomimetics in an amount to reduce or prevent one or more such listed symptoms, which are as follows: pain, irritation, swelling, redness or other discoloration, loss of sensation, reduced mobility, fever, headache, itching, discharge of pus, headache, chills, muscle stiffness, immobility of a joint, loss of function of an organ, stimulation of nerve endings by bradykinin, increased blood flow, malaise, and physiological responses associated with production of histamine and/or heparin, wherein the SAPs or self-assembling peptidomimetics consist of a sequence of amino acid residues conforming to one or more of 12 listed formulas, and “wherein the self-assembling peptides or self-assembling peptidomimetics form a barrier to the movement of bodily substances at the site of administration.”
Among the 12 formulas of claim 12 is formula III, which encompasses RADARADARADARADA, also known in the art as RADA-16, and corresponding with the sequence of SEQ ID NO:1.
EBIDS, claims 1,  2 and 5 combined, teach administering self-assembling peptides that comprise the amino acid sequence RADARADARADARADA (SEQ ID NO: 1) for a method of preventing or limiting formation of scar tissue at a wound or surgery site or a site of inflammation comprising topically administering to diseased or damaged skin or epithelial tissue a formulation comprising self-assembling peptides which form a barrier to contamination and loss of fluid from the diseased or damaged skin or epithelial tissue, wherein the formulation does not include cells, and wherein the barrier is effective to reduce or prevent the formation of scar tissue at the site of administration relative to an untreated control.
By forming such barrier at such sites, EBIDS inherently reduces or prevents one or more of instant claim 12’s listed symptoms.  Administering the same compound to a subject of the same subject population, in the same concentration range – see EBIDS claim 12, at a site covered by the instant claim, also forming a barrier for loss of fluid, necessarily achieves the same result.
Accordingly, EBIDS anticipates claim 12, claim 2 – which further limits the scope of claim 12’s peptides but includes RADA-16 in Formula III, claim 3 – because EBIDS claims administering all of one kind of peptide, see EBIDS claim 5, claim 10, because EBIDS’s claims 1, 2 and 5 do not add ions to its administered peptides and because EBIDS claim 17 further clearly states that Li+, Na+, K+ and Cs+ ions are less than 5 mM in the claim 1 formulation, claim 15 – because EBIDS’s administering meets at least one of claim 15’s limitations, these limitations encompassing all time-related possibilities, claim 20 – because claim 20 includes skin in its list and EBIDS teaches and claims administering to the skin, claim 21 – because EBIDS’s RADA-16 being the same as instantly claimed, this meeting the requirement of claim 21, is also at least partially biodegradable.
EBIDS also anticipates claim 4, see EBIDS claims 8-11 in which the self-assembling peptides are applied in the form of a solution with either water or oil, these meeting claim 4’s pharmaceutically acceptable excipient requirement. 
EBIDS also anticipates claim 6, see EBIDS claim 7 which adds to the claim 1 formulation one or more therapeutic, prophylactic, or diagnostic agents.
EBIDS also anticipates claims 7 and 8, see EBIDS claim 9 which includes that the formulation is in the form of a dry powder, liquid and gel, inter alia.  The dry powder clearly meets instant claim 8’s “wherein the composition is dried.”
EBIDS claim 12 states, “wherein the concentration of self-assembling peptides in the solution is between 2% wt/vol and 3% wt/vol, inclusive.” This range falls within and anticipates the broader ranges of instant claims 9 and 23.
EBIDS also anticipates claim 17, pertaining to contacting SAPs or peptidomimetics with a solution of cations so the peptides “are self-assembled,” given the clear teachings of the same at column 13, lines 7-58.

Claim Rejections - 35 USC § 102/103
Response to Arguments
Applicant’s arguments, see pages 16-18, filed 2/2/22, and claim amendments, with respect to the rejection of claim(s) 2-4, 6, 7, 11, 12, 15, 17 and 20 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ingham as evidenced by Burke have been fully considered and are persuasive.  The rejection of claim(s) 2-4, 6, 7, 11, 12, 15, 17 and 20 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ingham as evidenced by Burke has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2, 3, 6, 7, 12-14 are rejected under 35 U.S.C. 103 as obvious over KR 2013 0019472, Inventors Unsworth et al., published 2/27/13 (Unsworth, English translation previously provided).
Claim 12 is set forth above.
1. Determining the scope and contents of the prior art
Unsworth broadly teaches that a body’s in vivo response to a lesion is inflammation, and that this causes symptoms including pain as well as other symptoms commonly associated with inflammation, erythema (redness), edema (swelling), and algesia (sensitivity to pain), paras 2-4.
Unsworth teaches aspects of the complex mechanisms involved with inflammation generation, paras 5-17, including the importance of macrophages and aspects of autoimmune diseases.
Unsworth teaches that RADA4K5 reduces levels of TNF-alpha, Prostaglandin2, and modified other intervening signaling pathways related to generation of inflammation including p38, an AP-1 related signal, paras 44-63, and claims 1 and 3 for a peptide nanofiber for prevention and improvement of inflammation including for autoimmune disease.
More particularly, Unsworth claim 3 claims Acetyl-(Arg-Ala-Asp-Ala)4-CONH2[Ac-(RADA)4-CONH2 for prevention and improvement of the inflammatory which comprises the peptide hydro gel and autoimmune disease. 
2. Ascertaining the differences between the prior art and the claims at issue
Unsworth broadly teaches that a body’s in vivo response to a lesion is inflammation, and that this causes symptoms including pain as well as other symptoms commonly associated with inflammation, erythema (redness), edema (swelling), and algesia (sensitivity to pain), paras 2-4, and teaches claim 3’s Acetyl-(Arg-Ala-Asp-Ala)4-CONH2[Ac-(RADA)4-CONH2 peptide/SAP for prevention and improvement of the inflammatory, but does not explicitly teach that this or similar peptide/SAP upon administering reduces or prevents erythema (redness), edema (swelling), or other claim 12 listed symptoms of inflammation.
3. Resolving the level of ordinary skill in the pertinent art
One of ordinary skill in the art at the time of the filing has a high level of education, at least a Masters degree in a relevant science, and understands the sequelae of inflammation.
4. Analysis
Interpreting instant claim 12’s SAPs of Formula III to include modifying groups at each end, see para 52 of corresponding PGPUB No. 20190292226, and Unsworth’s statements as indicated above as to symptoms commonly associated with inflammation, one of ordinary skill in the art would have reasonably believed and expected the SAP of Unsworth claim 3 to reduce a symptom of inflammation, such as swelling or redness, upon administering the SAP of Unsworth claim 3.  This is at least because such skilled person would expect similar SAPs to have a high probability of similar effects on a common phenomenon, inflammation.  There would have been a reasonable expectation of success given Unsworth’s data on a similar SAP, with 5 lysines attached, and there also would have been a reasonable expectation of success for SAPs similar to that of Unsworth claim 3, such as the claim SAP without the terminal groups, particularly given the lack of a claimed metric of improvement for reduction, which can be de minimis.
Accordingly, claim 12 would have been obvious.
Claim 2, depending from claim 12, would have been obvious, because Unsworth in claim 3 claims Acetyl-(Arg-Ala-Asp-Ala)4-CONH2, which is RADA4 with C- and N-terminal protecting groups, see interpretation above, meeting claim 2’s further limitations as to amino acid residues.
Claim 3 would have been obvious because Unsworth teaches and claims compositions in which 100% of the SAPs are of the same size and have the same amino acid sequence, paras 39-41 and claim 3.
Claim 6 would have been obvious because Unsworth suggests that its peptide nanofiber for preventing and improvement of the inflammatory condition comprises lysozyme, trypsin inhibitor and IgG protein, paras 25-26, one or more of these meeting the claim 6 term of therapeutic agents. 
Claim 7 would have been obvious, because Unsworth teaches its peptides to form or comprise hydrogels, paras 27, 34, and also nanofibers, para 36, claims 1-4, the latter a subgenus of the claimed nanoparticles.
Claims 13 and 14 would have been obvious because Unsworth teaches and suggests using its peptide nanofiber compositions for diseases/conditions including rheumatoid arthritis, para 44, a subgenus of the claimed arthritis.

Response to Arguments
Applicant's arguments filed 2/2/22 have been fully considered but they are not persuasive. 
On pages 19-20 Applicant argues that Unsworth’s compositions and data “relate to SAP self-assembled hydrogels that “encapsulate” active agents,” then concluding the methods of Unsworth require an additional active agent.
This is not persuasive because Unsworth clearly teaches and claims only the SAP, see Figures 2a, 2b, 3a, 3b, which only add an SAP (this not within the scope of instant claim 12 but illustrative of not requiring an additional active agent), claims 1 and 3 (only claim 2 adding active agents).  The Examiner notes that these additional active agents are consistent with instant claim 6, the composition further comprising one or more therapeutic agents, etc.
Unsworth clearly provides data on the effects of SAPs alone, see figures and their descriptions, these clearly indicating pharmaceutical activity that reduce mechanisms of inflammation. Finally, in vivo data is not required to reject the claimed methods.
Yang is removed from the rejection so arguments against Yang are moot.

Claim(s) 11 and 12 are rejected under 35 U.S.C. 103 as obvious over KR 2013 0019472, Inventors Unsworth et al., published 2/27/13 (Unsworth, English translation previously provided), as applied to claim 12 above, and further in view of US 2015/0218252, Ingber et al., published 8/6/15 (Inger).
Claim 12 is set forth and rejected above over Unsworth.
Claim 11 depends from claim 12 and states, “wherein the composition is formulated for administration into a joint in the form of an intra-articular injection.”  Para 149 of corresponding PGPUB No. 20190292226 states in part that SAPs formulated for intra-articular injection can be formulated to a desired volume, and more particularly “Preferred excipients for intra-articular injection are biocompatible, non-toxic and do not induce inflammation.” Unsworth para 18 teaches that its formulation that reduces the physical inconvenience of inflammation is a pharmaceutical formulation, suggesting that any excipients therein are biocompatible, non-toxic and do not induce inflammation (the latter also suggested by Unsworth’s objective of reducing inflammation and its symptoms).  One of ordinary skill in the art would understand selection of excipients to be used with Unsworth’s SAPs to meet these requirements based on its formulation being pharmaceutical, so that Unsworth’s pharmaceutical formulations, including comprising the SAP of Unsworth claim 3, would meet the requirement of being formulated for administration into a joint.  This would also meet claim 11’s “in the form of an intra-articular injection” which additionally requires a desired volume for administration, this based on joint size and other factors subject to routine optimization.  This is further supported by Ingber, which as para 280 lists intraarticular among many types of injection administration known in the art. There would have been a reasonable expectation of success for the above given the relatively high level of skill in the art and the respective teachings and results of the applied references, and also given the de minimis effect to reduce inflammation symptoms required to meet the claims’ limitations.
Accordingly, claim 11 would have been obvious.

Claim(s) 18 and 19 are rejected under 35 U.S.C. 103 as obvious over KR 2013 0019472, Inventors Unsworth et al., published 2/27/13 (Unsworth, English translation previously provided), as applied to claim 12 above, and further in view of US 6024960, Kharazmi et al., issued 2/15/2000 (KH, previously cited).
The rejection of claim 12 is applied as above over Unsworth.
Claim 18 is directed to the method of claim 12, comprising multiple administrations, separated in time by one or more minutes, hours or days, wherein the multiple administrations are carried out for a period of up to one week, up to one month, or up to one year.
Claim 19 depends from claim 18, wherein each administration comprises administering a different formulation of self-assembling peptides or self-assembling peptidomimetics to the same site.
These limitations are not taught explicitly in Unsworth.
KH teaches its rose hip concentrate-comprising compositions are effective to treat and/or alleviate the symptoms associated with inflammation including arthritis or to prevent the development of arthritis, Abstract. KH teaches that therapy for arthritis “involves alleviation of the symptoms associated with the disease, such as relief of pain, reduction of inflammation and increase of motion, col. 1 line 66 to col 1 line 1.  KH teaches that its compositions’ daily dosages “will be that which is physiologically acceptable to an individual and can be administered daily over a prolonged period of time,” col. 4, lines 10-13. At col. 6, lines 13-17 KH teaches that its volunteers were treated with its rose hips powder daily for 28 days.
From KH it is clear that multiple administrations of a therapeutic agent to treat symptoms of arthritis including those from inflammation would take place over an extended period of time including at least up to one month given the 28-day trial.  It would have been obvious to substitute, or to complement, KH’s rose hip compositions with the SAPs of Unsworth because both are taught to treat symptoms of inflammation as therapeutic agents, and additionally given the stated effects of each there would have been a reasonable motivation to assess each on its own and in combination, the latter to assess possible synergy.  
Accordingly, claim 18 would have been obvious to one of ordinary skill in the art before the time of Applicant’s filing.
Claim 19 also would have been obvious because one skilled in the art would have recognized that different SAPs would have been expected to have differing effectiveness and would have been motivated to evaluate alternative formulations, including different SAPs including in combination with the rose hips of KH toward formulation improvements.
Accordingly, claim 19 would have been obvious to one of ordinary skill in the art before the time of Applicant’s filing.
There would have been a reasonable expectation of success for the above given the relatively high level of skill in the art and the respective teachings and results of the applied references, and also given the de minimis effect to reduce inflammation symptoms required to meet the claims’ limitations.
Response to Arguments
Applicant's arguments filed 2/2/22 have been fully considered but they are not persuasive. 
Applicant, pages 21-22, argues that KH does not cure the alleged deficiencies of Unsworth and Yang.  See Response above rebutting and finding unpersuasive arguments against Unsworth.

Claim(s) 12 and 22 are rejected under 35 U.S.C. 103 as obvious over KR 2013 0019472, Inventors Unsworth et al., published 2/27/13 (Unsworth, English translation previously provided), as applied to claim 12 above, and further in view of US Publication No. 20150056263, Norchi et al., published 2/26/15 (Norchi).
The rejection of claim 12 is applied as above over Unsworth.
Claim 22 depends from claim 12 and claims that the composition of claim 12 is packaged with a desiccant and/or a pH-adjusting agent.
These limitations are not taught explicitly in Unsworth.
However, Norchi, in the same field and also directed to SAPs, teaches at para 16, and also claims, see claims 9 and 10, its claimed product, a surgical mesh comprising SAPs, that comprise a desiccant or a pH-adjusting agent.
Based on such teachings, these additional components would have been known in the art to be supplied with SAPs, and as such, one skilled in the art would reasonably have considered to include them in a packaging with the SAPs of Unsworth, to supply common additional components to the active agents of the same type. There would have been a reasonable expectation of success based on these additional components acting in the same way for similar SAPs.
Accordingly, claim 22 would have been obvious.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not be working on Tuesday and on Wednesday/Thursday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658


/FRED H REYNOLDS/Primary Examiner, Art Unit 1658